Title: James P. Cocke to Thomas Jefferson, 29 April 1812
From: Cocke, James Powell
To: Jefferson, Thomas


          
                  Dear Sir, 
                   
                      
                     Apl 29th 1812
          
                  
                  I am conserned that every effort to procure fish for you have been inaffecttual, two has been caught but so managed that they are dead, so soon as I can command them I will  
                  advise you & then will endevour to mannage the thing better
                   in the mean time am
          Dr Sr yr friend & Hble sert
                  J P Cocke
        